DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “dark matter count sensor” as recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In particular, the claim, as currently recited, depends upon itself and therefore does not further limit the subject matter of a claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
A possible correction that Applicant could make to overcome the instant rejection is amending the claim such that the claim depends from one of claims 1 or 7 which are both independent claims.
Because the scope of claim cannot be determined at this time for the above reasons, a prior art search cannot be conducted on the subject matter of the instant claim but the examiner notes that a prior art search could be conducted if Applicant amends the claim in a manner that would obviate the above rejection under 35 U.S.C. 112(d).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9: The claim depends from claim 8 and, as noted above, claim 8 as presently recited indicates that claim 8 depends from itself. Accordingly, the scope of claim 9 cannot be determined at this time because the scope of claim 8 is uncertain for the aforementioned reasons. Because claim 9 depends directly from a claim which has a scope that cannot be determined, the scope of claim 9 also cannot be determined.
As to claims 10-13: Each of said claims depend ultimately from claim 8 and accordingly each is also rejected under 35 U.S.C. 112(b) for reasons similar to claim 9 above; i.e. the scope of each of said claims cannot be determined at this time.
Because the scope of claims 9-13 cannot be determined at this time for the above reasons, a prior art search cannot be conducted on the subject matter of each of said claims but the examiner notes that a prior art search could be conducted if Applicant amends the claims in a manner that would obviate the above rejections under 35 U.S.C. 112(d) and 112(b).

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 17: The claim recites a claim dependency to “the system of claim 16” and refers to “an oven coupled to one of the valves and a first sensor of the plurality of sensors” but claim 16 itself is drawn to a method (as opposed to a system as indicated in the preamble of the instant claim) that depends from the method of claim 14. Accordingly, the recited “oven”, “valves”, and “first sensor of the plurality of sensors” appear to lack antecedent basis.
As to claims 18-20: Each of said claims also recite in their preamble that each refers back to a system, but based on their dependencies (18 depending from 16, noted to be a method claim depending upon claim 14; 19 depending from claim 18 and therefore inheriting the scope problem of claim 18, and 20 depending claim 16, noted to be a method claim as noted above), the scopes of each of claims 18-20 cannot be determined at this time because they recite various components that lack antecedent basis and appear to be drawn to system claims although claim 14, from which claim appears to ultimately depend, is a method claim.

Because the scope of claims 17-20 cannot be determined at this time because it is unclear whether each claim was intended to refer to a previous system claim and recite various components, such as an oven, valves, and a first sensor of the plurality of sensors, each of which lacks antecedent basis, a proper prior art search for the subject matter of each of claims 17-20 could not be conducted at this time. However, the examiner notes that such a search could be conducted if Applicant’s reply to this office action obviated the above indicated issues such that the scope of each of said claims could be ascertained.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 20: Line 2 of the claim recites that a “dark matter count sensor” is utilized in accordance with Applicant’s as-filed specification ¶ 32. However, to the examiner’s knowledge, it is unclear how such a “dark matter count sensor” would function because, by definition, the nature of dark matter is not yet ascertained. See, for example, https://science.nasa.gov/astrophysics/focus-areas/what-is-dark-energy which notes, under heading “What Is Dark Matter?”, “We are much more certain what dark matter is not than we are what it is.” and further “However, at this point, there are still a few dark matter possibilities that are viable.” Because the nature of dark matter itself is unclear, the claim scope is also rendered unclear because it is not clear how a person having ordinary skill in the art would construct a sensor to detect something that a nature which is as of yet undetermined.
The examiner recommends either amending the claim to obviate the instant rejection (such as by cancelling the recited dark matter count sensor) or responding to this office action with remarks that provide evidence that Applicant has constructed such a sensor and/or remarks that could indicate that the examiner’s interpretation of what constitutes a “dark matter count sensor” as described above is not appropriate and how Applicant’s definition of such a sensor differs.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. US PG-PUB 2014/0216134 A1 (hereafter Chou), prior art of record.
As to claim 1: Chou discloses a system for analyzing a gas mixture (fig. 14; ¶ 109) comprising:
a moisture trap assembly (1011; fig. 14 - the pre-concentrator 1402 includes the trap 1011 which traps moisture as disclosed in ¶ 83); and
a testing section (1400; see fig. 14 which depicts the testing section including a detector 1030 that tests gases as noted in ¶ 81);
a plurality of valves (see fig. 14 and details in ¶ 110 which notes that multiple valves are located therein including SV2, TV2, and TV5).

The embodiment of Chou thus far disclosed does not explicitly teach:
an enclosure inlet wherein the moisture trap assembly is coupled to the enclosure inlet and removes excess moisture from a sample at the enclosure inlet;
the testing section being coupled to the moisture trap assembly; and
a plurality of sensors being coupled to at least one of the valves, wherein the sensors detect inorganic and organic chemicals from the sample.

Another embodiment of Chou suggests the use of an enclosure inlet (114; see fig. 1A and details in ¶ 51) and a moisture trap assembly is coupled to the enclosure inlet (see fig 14, element 1402 in view of fig. 1A; 1402 is a pre-concentrator as disclosed in ¶ 109 and the pre-concentrator is coupled to the enclosure inlet as depicted in fig. 1A) and removes excess moisture from a sample at the enclosure inlet (¶ 83; the trap removes moisture at the inlet when connected to a testing section 1400 such as depicted in fig. 14); 
the testing section being coupled to the moisture trap assembly (see fig. 1A in view of fig. 14; the testing section 128 that is considered equivalent to the testing section 1400 is coupled to the trap via the connections of the various elements as depicted in both figs. 1A and 14); and 
a plurality of sensors (110; see ¶ 109 which notes that a detector array DA such as depicted in fig. 1A can be utilized) and that the plurality of sensors are coupled at least one of the valves (when the detector 1030 of fig. 14 is replaced by the detector array DA 110 as suggested is possible in ¶ 109, the plurality of sensors will be coupled to at least one valve via, e.g. valve TV5, that is depicted in fig. 14), wherein the sensors detect inorganic and organic chemicals from the sample (¶ 64 and 65; ¶ 64 in particular notes that organic compounds may be detected and ¶ 65 notes that other compounds may be detected and because they are not specifically noted to be organic compounds, it is considered that this suggests both organic and inorganic compounds).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an enclosure inlet coupled to an enclosure inlet and coupling a plurality of sensors to at least one of the valves, wherein the sensors detect inorganic and organic chemicals from the sample because such an enclosure allows for an appropriate amount of substance to be admitted for a measurement as noted in ¶ 50 and a plurality of sensors may be utilized when it is expected that many different chemicals will be detected because different coatings are required in each case as suggested in ¶ 65 and thus allows for increased detection throughput speed.

As to claim 2: Chou teaches the system of claim 1, wherein the testing section (1400) comprises an oven coupled to one of the valves and a first sensor of the plurality of sensors (see ¶ 113 which notes that the pre-concentrator section 1402 of the testing section 1400 comprises an oven exemplified by the heater disclosed in ¶ 51 and this pre-concentrator is similar to the other embodiments as noted in ¶ 109 - this heater is coupled to one of the valves, such as TV5 and a first sensor of the plurality of sensors DA as depicted in fig. 14).

As to claim 3: Chou teaches the system of claim 2, wherein the first sensor (the first sensor of sensor array 110 DA; see the above 35 U.S.C. 103(a) rejection of claim 1) performs gas chromatography (GC) VOC testing for both organic and inorganic testing (see ¶ 52 regarding the GC performed and further see ¶ 64 and 65 which notes that both organic and inorganic testing is carried out and accordingly both the sensor will perform GC VOC inorganic and organic testing).

As to claim 4: Chou teaches the VOC testing system of claim 2, wherein the first sensor (the first sensor of sensor array 110, element DA; see the above 35 U.S.C. 103(a) rejection of claim 1) is a photoionization detector (PID) sensor, a micro-electromechanical systems (MEMS) sensor (see details in ¶ 45 which notes that the sensors of sensor array DA 110 may be MEMS sensors), or a mass spectrometer.

As to claim 5: Chou teaches the VOC testing system of claim 3, wherein the sensors (the sensors of array 110, element DA) comprise at least one of photoionistation detector (PID) or micro-electromechanical (MEMS) sensor performing a total volatile organic compound (TVOC) testing (the sensor array 110, element DA includes a plurality of MEMS sensors such as noted in ¶ 64 and ¶ 66).

As to claim 6: Chou teaches all of the limitations of the claimed invention as described above regarding claim 3, including a testing section (1400; fig. 14), but does not explicitly teach:
further comprising a filter arrangement coupled to the testing section.
Another embodiment of Chou notes that a filter arrangement may be used (¶ 39-40 and see fig. 1A) and that such a filter arrangement can be coupled to a testing section (see fig. 1A regarding the connection between the various components, one of which is the filter arrangement 104, and the read/analyze section 128 disclosed in ¶ 48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment depicted in fig. 14 such that there is filter arrangement coupled to the testing section because such a filter can improve accuracy and sensitivity of measurements as noted in ¶ 42 and the various components depicted in fig. 14 may be utilized with such a filter as suggested in ¶ 109.

As to claim 7: Chou discloses a system for analyzing a gas mixture (fig. 14; ¶ 109) comprising:
a moisture trap assembly (1011; fig. 14 - the pre-concentrator 1402 includes the trap 1011 which traps moisture as disclosed in ¶ 83); and
a testing section for detecting one or more compounds from a sample (1400; see fig. 14 which depicts the testing section including a detector 1030 that tests gases as noted in ¶ 81);
The embodiment of Chou thus far disclosed does not explicitly teach:
an enclosure inlet wherein the moisture trap assembly is coupled to the enclosure inlet and removes excess moisture from a sample at the enclosure inlet;
the testing section being coupled to the moisture trap assembly.
Another embodiment of Chou suggests the use of an enclosure inlet (114; see fig. 1A and details in ¶ 51) and a moisture trap assembly is coupled to the enclosure inlet (see fig 14, element 1402 in view of fig. 1A; 1402 is a pre-concentrator as disclosed in ¶ 109 and the pre-concentrator is coupled to the enclosure inlet as depicted in fig. 1A) and removes excess moisture from a sample at the enclosure inlet (¶ 83; the trap removes moisture at the inlet when connected to a testing section 1400 such as depicted in fig. 14); 
the testing section being coupled to the moisture trap assembly (see fig. 1A in view of fig. 14; the testing section 128 that is considered equivalent to the testing section 1400 is coupled to the trap via the connections of the various elements as depicted in both figs. 1A and 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an enclosure inlet wherein the moisture trap assembly is coupled to the enclosure inlet and removes excess moisture from a sample at the enclosure inlet and the testing section being coupled to the moisture trap assembly because such a construction allows for an appropriate amount of substance to be admitted for a measurement as noted in ¶ 50 and it is advantageous to remove moisture due to the interference with VOC measurement as suggested in ¶ 6.

As to claim 14: Chou discloses a method for analyzing a gas mixture (fig. 14; ¶ 109) comprising:
a moisture trap assembly (1011; fig. 14 - the pre-concentrator 1402 includes the trap 1011 which traps moisture as disclosed in ¶ 83); and
detecting, using a testing section, one or more compounds from a sample (1400; see fig. 14 which depicts the testing section including a detector 1030 that tests gases as noted in ¶ 81);
The embodiment of Chou thus far disclosed does not explicitly teach:
providing an enclosure inlet; coupling the moisture trap assembly to the enclosure inlet, wherein the moisture trap assembly removes excess moisture from a sample at the enclosure inlet using a moisture trap tube.
Another embodiment of Chou suggests providing an enclosure inlet (114; see fig. 1A and details in ¶ 51); coupling a moisture trap assembly to the enclosure inlet (see fig 14, element 1402 in view of fig. 1A; 1402 is a pre-concentrator as disclosed in ¶ 109 and the pre-concentrator is coupled to the enclosure inlet as depicted in fig. 1A), wherein the moisture trap assembly removes excess moisture from a sample at the enclosure inlet using a moisture trap tube (¶ 83; the trap removes moisture at the inlet when connected to a testing section 1400 such as depicted in fig. 14 - see also ¶ 6 which notes that the trap is embodied as a tube).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an enclosure inlet and couple the moisture trap assembly to the enclosure inlet, wherein the moisture trap assembly removes excess moisture from a sample at the enclosure inlet using a moisture trap tube because such a construction allows for an appropriate amount of substance to be admitted for a measurement as noted in ¶ 50 and it is advantageous to remove moisture due to the interference with VOC measurement as suggested in ¶ 6.

As to claim 15: Chou teaches the method of claim 14, wherein the testing section (1400; fig. 14) is a non-VOC testing system (see ¶ 52 regarding the GC performed and further see ¶ 64 and 65 which notes that both organic and inorganic testing is carried out and accordingly both the sensor will perform GC VOC inorganic and organic testing; when an inorganic compound is measured, the testing system is considered to be a non-VOC testing system).
 
As to claim 16: Chou teaches the method of claim 14, wherein the testing section (1400; fig. 14) is a non-VOC testing system (see ¶ 52 regarding the GC performed and further see ¶ 64 and 65 which notes that both organic and inorganic testing is carried out and accordingly both the sensor will perform GC VOC inorganic and organic testing; when a volatile organic compound is measured, the testing system is considered to be a VOC testing system).

References Cited but not Relied Upon
	As to references cited but not relied upon:
	Neal US Pat 6,649,129 B1 discloses a system for concentrating a volatile organic compound and appears pertinent to Applicant’s disclosure.
	Green et al. US Pat 5,847,291 discloses an air sampler that includes a moisture control system and appears pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        

/RANDY W GIBSON/Primary Examiner, Art Unit 2856